Title: From George Washington to John Robinson, 16 April 1756
From: Washington, George
To: Robinson, John



[Winchester, 16 April 1756]
To John Robinson Esquire, Speaker.Dear Sir,

When I wrote you last, I was in high hopes of being by this time at the head a large party scouring the Allegany Hills. But the timidity of the Inhabitants of this County is to be equalled by nothing but their perverseness. Yesterday was the time appointed for all to meet who were inclined to join for this desirable end, and only fifteen came; some of whom refused to go but upon such terms as must have rendered their Services burthensome to the Country. Therefore, I am again reduced to the necessity of waiting the arrival of a party from Fort Cumberland, before I can leave this place. There has been no mischief done since I wrote you last; which I attribute, in some measure, to the frequent parties I have ordered out in pursuit of the Enemy. Yesterday I received an account which made me suspect that the Indians rendesvoused upon the back of the Warmspring-mountain—I have therefore sent Orders to an Officer who is out with a party of one hundred men, to proceed thither with the best Guides he can procure, and search that mountain well; which if the intelligence be true, I hope he will render a good account of them.
Nothing, Sir, equals the pleasure I felt at hearing of the generous supplies the Assembly have voted—But, to find that the men and money which they have given are properly disposed of; and that the men are formed for the Service of the Country;

and not to make Commissions to serve individuals—I have sent the Governor a plan or scheme, of which you have a copy; to form the two-thousand men into one Regiment, consisting of two Battalions, of ten Companies each; with five Field Officers, each having a Company. And every other Company to consist of one Captain, two Lieutenants, one Ensign, four Sergeants, four Corporals, two Drummers, and eighty-seven private men: which will save the Country the annual expence of five thousand and six pounds, sixteen shillings and eight-pence, as you may see by the enclosed. and we at the same time be better appointed, and established more after the british custom, than we now are or shall be, if formed into two Regiments; or one Regiment, with only fifty men in a Company—As instances of which I shall observe: First, were we formed into two Regiments after our present appointment; we must have one hundred and two commissioned, and two hundred, twenty-four non-commissioned, Officers; beside Staff-Officers: But these, indeed, will be the same in two Battalions, as in two Regiments. Whereas in the present scheme, you have only eighty commissioned Officers, and two hundred non-commissioned. The pay therefore of them, together with the Staff-Officers and private men, all amounts only to £34145.10. per annum: Whereas the same number of men in two Regiments, or in fifties, according to our present Establishment, will be £39,152.6.8. The difference therefore, is, as I before observed, £5006.16.8: which would go a great length either in clothing, or defraying incident charges of the Regiment—Another difference is that of giving the Field Officers Companies: which is practised in all parts of the World but this; and here discontinued evidently to the disadvantange of the Country: as the Field-Officers who have no Companies, are allowed in the same proportion as if they had; and three Captains are paid to do this Duty.
This calculation is made for the two thousand men, to include Officers: but if that is not the intention of the Assembly, the Scheme still holds good, or better in proportion; and differs in this respect only: that each Company is to contain one hundred men instead of eighty-seven; and to have the addition of a Sergeant or two to each.
I have made bold, Sir, to offer my opinion freely; and if it

meets with the approbation of your House, I should be glad if you would help it into execution: Otherwise, as I am sensible the Governor may be strongly importuned for Commissions; he may good-naturedly grant them without considering how manifest an injury it will be to the Country, and Service in general.
See the two last paragraphs of the preceding Letter to the Governor (of this date) about Draughting men, &c. which are also wrote in this, to the Speaker. Yours &c.

G:W.
Winchester, April 16th 1756.    

